Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 5 – 11 and 13 - 20 are allowed.
The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a method for secure login to a device, the method comprising: receiving, with a processor, a username from a user; capturing, with a camera, a live image of the user; storing, with the processor, the live image at a memory cache; retrieving, with a blockchain application program interface (API), a block in a blockchain corresponding to the username; extracting, with the blockchain API, at least one of a machine learning classifier model and a plurality of facial images from the retrieved block; determining, with at least one of the machine learning classifier model and the plurality of facial images, whether the live image matches the plurality of facial images, the machine learning classifier including (i) pose estimation of the plurality of facial images, (ii) affine transformation of the plurality of facial images, and (iii) extraction of 128-dimensional embeddings of the transformed plurality of facial images using a deep neural network; and selectively providing access to the device based on the determination, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 9 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, s method for secure login to a device, the method comprising: receiving, with a processor, a username from a user; capturing, with a camera, a live image of the user; -3-U.S. Application No.: 16/807,940 Attorney Docket No.: 72167.001836 storing, with the processor, the live image at a memory cache; retrieving, with a blockchain application program interface (API), a hash stored in smart contract associated with the blockchain API, wherein the hash specifies the location of at least one of a machine learning classifier model and plurality of facial images stored in an interplanetary file system (IPFS) database; extracting, with the smart contract, at least one of the machine learning classifier model and the plurality of facial images from the IPFS database; determining, with at least one of the machine learning classifier model and the plurality of facial images, whether the live image matches the plurality of facial images, the machine learning classifier including (i) pose estimation of the plurality of facial images, (ii) affine transformation of the plurality of facial images, and (iii) extraction of 128-dimensional embeddings of the transformed plurality of facial images using a deep neural network; and selectively providing access to the device based on the determination, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 17 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for secure login to a device, the system comprising: a processor; a camera; a blockchain; and a blockchain application program interface (API); wherein: the processor is configured to receive a username from a user; the camera is configured to capture a live image of the user; -5-U.S. Application No.: 16/807,940 Attorney Docket No.: 72167.001836 the blockchain API is configured to (i) retrieve a block in a blockchain corresponding to the username and (ii) extract at least one of a machine learning classifier model and a plurality of facial images from the retrieved block; and the processor is further configured to (i) determine, with at least one of the machine learning classifier model and the plurality of facial images, whether the live image matches the plurality of facial images, the machine learning classifier including (i) pose estimation of the plurality of facial images, (ii) affine transformation of the plurality of facial images, and (iii) extraction of 128-dimensional embeddings of the transformed plurality of facial images using a deep neural network, and (ii) selectively provide access to the device based on the determination, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642